Citation Nr: 0003964	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disability of the 
left foot.

2.  Entitlement to service connection for disability of the 
right foot.


REPRESENTATION

Appellant represented by:	American Coalition for Family 
Assistance


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The appellant served in the air national guard from February 
1960 to January 1966, with a period of active duty from 
February to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Board notes that in correspondence dated in February 1998 
the veteran's representative requested that this case not be 
forwarded to the Board until such time as the representative 
had the opportunity to review the case and make any 
appropriate comments.  In November 1999 the RO issued a 
supplemental statement of the case.  The appellant and his 
representative were given a 60 day period to respond to the 
supplemental statement of the case.  No response was received 
within 60 days, and the case was forwarded to the Board in 
January 2000. 


FINDINGS OF FACT

1.  The appellant currently has no disability of the left 
foot.

2.  The appellant currently has no disability of the right 
foot.


CONCLUSIONS OF LAW

1.  The claim for service connection for disability of the 
left foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for disability of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's February 1960 enlistment examination was 
negative for complaint of foot trouble, and clinical 
evaluation of the appellant's feet was normal.

A March 1960 service medical record of treatment shows that 
the appellant complained of pain in the left leg.  Physical 
examination was normal.  A March 1960 separation examination 
was negative for complaint of foot trouble, and clinical 
evaluation of the feet was normal.  

During a December 1962 reenlistment examination, the 
appellant gave a history, as commented upon by a physician, 
of occasional foot problems due to over-exposure to the cold 
several years ago.  Clinical evaluation of the feet was 
normal.   The appellant's oldest brother was listed as 27 
years old at the time of examination.

In three undated reports of medical history, in which the 
appellant's oldest brother is listed as 28, 29 and 30 years 
old, in response the question "have you ever had or have you 
now" foot trouble, the appellant responded yes, with no 
elaboration.

During a June 1997 VA examination, the appellant gave a 
history of having incurred an injury one Sunday morning in 
the United States Air Guard during the January 1960 to 
January 1966 time frame.  He said that while wearing tennis 
shoes he was asked to help move a pressure cooker in the 
kitchen.  He said he was unaware that it was full of water 
and he dropped the cooker, with the kettle hitting his left 
foot across the toes and the lid hitting the right foot.  He 
sated that he developed acute pain bilaterally, greater in 
the left than the right foot, with no abrasions or 
lacerations.  He indicated he developed extensive ecchymoses.  
He said he left early from guard duty that day and required 3 
to 4 weeks of bed rest at home, during which time he was 
unable to walk.  He stated that he missed the next weekend 
guard duty, but was able to return 2 months later to active 
guard duty.  He stated that while at home, his mother with 
whom he lived at the time helped care for him, cooking meals 
and caring for his feet.  According to the VA examiner, upon 
further questioning, the appellant was completely unable to 
remember when this accident happened during air guard duty.  

The VA examiner reviewed the service medical records and made 
observations as follows.  On his initial entrance physical 
examination the appellant checked the box marked 'no' 
regarding whether he had ever had foot trouble.  Later on a 
re-enlistment physical examination dated December 2, 1962, he 
checked the box for foot trouble 'yes.'  The military 
physician indicated the appellant had occasional foot 
problems due to over-exposure of cold several years ago.  All 
other service medical records were reviewed, including the 
appellant's discharge examination report of history, in which 
he again checked the 'yes' box regarding foot trouble, but 
with no elaboration indicating the foot injuries which the 
appellant now claims.  

The June 1997 VA examiner appears to have conducted a 
thorough orthopedic and neurological physical examination of 
the appellant.  With respect to the appellant's feet, there 
was no lower extremity edema, acrocyanosis, or digital 
clubbing.  Peripheral pulses were 2/4 and symmetric at the 
radial, dorsalis pedis and posterior tibialis arteries 
bilaterally.  Toes were downgoing and symmetric bilaterally.  
Light touch and pinprick sensation and vibratory sensation 
were completely intact on all skin surfaces in both lower 
extremities.  Strength was 5/5 and symmetric within the 
intrinsic muscle groups of both feet.  Muscle tone was 
normal.  Romberg's sign was negative.  Cerebellar function 
studies were completely intact in both lower extremities and 
symmetric.  Muscle tone was normal.  The appellant was able 
to walk on the balls as well as the heels of both feet 
without difficulty or complaints of pain.  Further 
examination of the intrinsic joints of both feet, including 
metatarsal, phalangeal, PIP and DIP joints revealed no 
deformity, no joint tenderness, and no soft tissue edema, 
swelling or tenderness in either foot.  The examiner's 
assessment was status post reported blunt trauma during 
National Air Guard military service performed at the Sioux 
Falls, South Dakota, air base.  The examiner stated that this 
resulted in traumatic fractures, according to the appellant's 
description, in at least one or more toes of both feet.  The 
examiner concluded that after examining the appellant's feet, 
he could find no evidence of prior fracture or blunt trauma.  
No functional abnormality of either foot was found.  
According to the examination report, X-rays taken in June 
1997 revealed no osseous or soft tissue abnormalities.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the appellant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the appellant has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  When a 
disability is thus incurred, the period of service is 
considered active military, naval, or air service.  38 
U.S.C.A. § 101(24).  

The Board acknowledges the appellant's contention that he 
presently has left and right foot disability as a result of 
an inservice foot injury.  However, the appellant, as a lay 
person, is not competent to provide an opinion which requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the present case, there is no competent medical evidence 
of a current disability of the appellant's left or right 
foot.  Without competent medical evidence of a current 
disability, the claims for service connection for left and 
right foot disability must be denied as not well grounded.  
Caluza;  Epps.

The Board acknowledges the appellant's assertion that not all 
service medical records have been obtained.  The Board notes 
that the appellant's service medical records include a 
service entrance examination in February 1960, an active duty 
separation examination in March 1960, records of treatment in 
March 1960 and December 1961, a separation examination in 
December 1962, a note from a private physician regarding the 
appellant's wool allergies dated in December 1963, and three 
undated medical histories.  Based on the age of the 
appellant's oldest brother reflected in the histories, the 
three undated histories appear extremely likely to have been 
from the years 1963 through 1965.  No mention of the claimed 
foot injury is mentioned in these records.  Also included 
with the service medical records are records of immunization 
from May 1960 to June 1965.  Documentation of record 
indicates that the RO was informed by the South Dakota Air 
National Guard in February 1996 that the appellant's records 
were not in its possession and had been forwarded to the 
National Personnel Records Center.  Subsequently, the 
appellant's service medical records were obtained from the 
National Personnel Records Center.

Although the Board cannot be sure that the service medical 
records in the claims file are complete, the Board notes that 
they span the period from 1960 to 1965 and that the RO has 
made reasonable attempts to obtain the records from the 
appellant's reserve unit and from the National Personnel 
Records Center.

In any event, the June 1997 VA examiner fully acknowledged 
the history as conveyed by the appellant, yet after thorough 
examination found that no current disability of the feet 
existed.  Without evidence of a current disability, a search 
for additional service medical records which may or may not 
exist would be futile, as the appellant's claim for service 
connection for disability of the left and right feet would 
inevitably remain not well grounded.  The apparent futility 
of such a search is compounded by the appellant's inability 
to allege a time frame during which the injury occurred which 
is more specific than one Sunday from January 1960 to January 
1966.  In light of the foregoing, the Board finds that a 
remand for further searches for additional service medical 
records is not warranted under the particular facts of this 
case.


ORDER

The claim for service connection for disability of the right 
foot is denied.

The claim for service connection for disability of the left 
foot is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



